                          2:19-cv-02236-CSB-EIL # 1           Page 1 of 8
                                                                                                         E-FILED
                                                                      Thursday, 29 August, 2019 01:48:40 PM
                                                                                Clerk, U.S. District Court, ILCD

                              UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF ILLINOIS
                                    URBANA DIVISION


 STEPHEN D. PONTIOUS
                                                       CASE NO.: 2:19-cv-02236
                      Plaintiff,
                                                       JUDGE:
         -v-

 CONSUMER ADJUSTMENT COMPANY,                          COMPLAINT
 INC.                                                  JURY DEMAND ENDORSED HEREON

                     Defendant.


      Plaintiff, Stephen D. Pontious, for his complaint against Consumer Adjustment Company,

Inc. (“Defendant”), states as follows:

                                      NATURE OF THE ACTION

       1.      Plaintiff brings this action seeking damages pursuant to the Fair Debt Collection

Practices Act, 15 U.S.C. §§ 1692 et seq. (“FDCPA”), and the Illinois Consumer Fraud and

Deceptive Business Practices Act, 815 ILCS 505/10a (“ICFA”), for Defendant’s unlawful

collection practices as described more fully in this complaint.

                                     JURISDICTION AND VENUE

       2.      This action arises under and is brought pursuant to the FDCPA. Subject matter

jurisdiction is therefore conferred upon this Court by 15 U.S.C § 1692k and 28 U.S.C. §§ 1331,

1337, as the action arises under the laws of the United States. Supplemental jurisdiction exists for

the state law claim pursuant to 28 U.S.C. § 1367.

       3.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 as Defendant transacts

business in the Central District of Illinois and the events and/or omissions giving rise to the claims

made in this complaint occurred within the Central District of Illinois.
                                                  1
                          2:19-cv-02236-CSB-EIL # 1            Page 2 of 8




                                               PARTIES

       4.      Plaintiff, Stephen Pontious (“Mr. Pontious”), is a natural adult person residing in

Bradley, Illinois which lies within the Central District of Illinois.

       5.      Mr. Pontious is a “consumer” as that term is defined by § 1692a(3) of the FDCPA.

       6.      Mr. Pontious is a “person” as that term is defined and/or used within the ICFA.

       7.      Defendant, Consumer Adjustment Company, Inc., is a Missouri corporation in the

business of collecting consumer debts on behalf of others within the State of Illinois and

throughout the United States. As such, Defendant regularly uses the mails and/or telephone to

collect, or attempt to collect, delinquent consumer accounts.

       8.      In its communications to consumers, Defendant identifies itself as a “debt collector.”

       9.      Defendant is a “debt collector” as that term is defined by § 1692a(6) of the FDCPA.

       10.     Defendant is a “person” as defined by § 1692a(6) of the FDCPA.

       11.     Defendant is a “person” as that term is defined and/or used within the ICFA.

       12.     Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and/or insurers at all

times relevant to this action.

                                  FACTS SUPPORTING CAUSES OF ACTION

       13.     On or around August 6, 2019, Mr. Pontious was checking his credit report and

noticed entries bearing Defendant’s name that was reporting in a collection status for UnityPoint

Health Proctor Hospital totaling $1,258.00 that has been delinquent since December 2013 (the

“Subject Debt”). Relevant pages from Mr. Pontious’ Experian credit report, dated August 6, 2019,

are attached to this complaint as Exhibit A.




                                                   2
                         2:19-cv-02236-CSB-EIL # 1          Page 3 of 8




       14.     On or around August 6, 2019, Mr. Pontious logged onto Defendant’s website

(https://www.clientaccessweb.com/CACi/Net/Main/Login/Default.aspx?ReturnUrl=%2fcaci%2f

Net%2fMain%2fLogin%2f) to obtain more information about the entries appearing on his credit

report and the debt Defendant was attempting to collect from him (the “Portal”). Relevant pages

from the Portal, dated August 6, 2019, are attached to this complaint as Exhibit B.

       15.     On the Portal, Defendant identified itself as a debt collector attempting to collect

upon the Subject Debt. See Exhibit B.

       16.     Further, on the Portal, Defendant provided account information, confirming that

which was being reported on Mr. Pontious’ credit report for a UnityPoint Health –Proctor Hospital

account for $1,258.77. See Exhibit B.

       17.     While on the Portal, several tabs on the top of the page offered options to explore

more details about the Subject Debt: “Welcome,” “Account,” “Plan Payments,” and “Receipt.” Id.

       18.     On the “Account” page, Defendant detailed the Subject Debt and had two tabs

stating “Explore My Options” or “Update Contact Info.” Id.

       19.     Under the Plan tab on the Portal, Defendant offered the following payment plan

options: “Pay in Full,” “Pay in 2 installments,” “make a payment,” and “Smart Negotiator.” Id.

       20.     The “Smart Negotiator” offers a custom plan where Mr. Pontious could make a

settlement offer that Defendant would review “in real time.” Id.

       21.     Upon information and belief, the Subject Debt has been delinquent since December

2013. See Exhibit A.

       22.     At no point on the Portal did Defendant reference or provide a disclaimer regarding

the age of the debt. See Exhibit B.




                                                3
                           2:19-cv-02236-CSB-EIL # 1            Page 4 of 8




        23.     As of August 6, 2019, the date Mr. Pontious accessed the Portal, the Subject Debt

was time-barred debt, i.e., it fell outside the applicable statute of limitations.

        24.     The applicable statute of limitations for the Subject Debt states, in relevant part:

                “Except as provided in Section 2-725 of the ‘Uniform Commercial
                Code’, approved July 31, 1961, as amended, and Section 11-13 of
                ‘The Illinois Public Aid Code’, approved April 11, 1967, as
                amended, actions on unwritten contracts, expressed or implied . . .
                shall be commenced within 5 years next after the cause of action
                accrued.” See 735 ILCS § 5/13-205.

        25.     The Portal gave the false impression that Defendant could still sue Mr. Pontious to

collect the Subject Debt and failed to disclose that Defendant is legally barred from suing to collect

upon the Subject Debt. Further, the Portal pursued payment without disclosing the legal

consequences of paying, agreeing to pay or even acknowledging the validity of the debt, i.e.,

resetting the statute of limitations.

        26.     After a reasonable time to conduct discovery, Mr. Pontious believes he can prove

that all actions taken by Defendant as described in this complaint were taken willfully and/or with

knowledge that its actions were taken in violation of the law.

                                              DAMAGES

        27.     Mr. Pontious was misled by Defendant’s collections actions.

        28.     Mr. Pontious justifiably fears that, absent this Court’s intervention, Defendant will

continue to attempt to collect payment from him on time-barred debt(s) and ultimately cause him

unnecessary economic harm to his credit or otherwise harm him economically.

        29.     Mr. Pontious justifiably fears that, absent this Court’s intervention, Defendant will

continue to use unlawful methods and/or means in its attempt to collect the Subject Debt from him.

        30.     As a result of Defendant’s conduct, Mr. Pontious was forced to hire counsel and his

damages therefore include reasonable attorneys’ fees incurred in prosecuting this action.

                                                   4
                         2:19-cv-02236-CSB-EIL # 1           Page 5 of 8




       31.     As a result of Defendant’s conduct, Mr. Pontious is entitled to statutory damages,

punitive damages and all other appropriate measures to punish and deter Defendant and other debt

collection agencies from engaging in the unlawful collection practices described herein.

                                 GROUNDS FOR RELIEF
                                         COUNT I
                  VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                          15 U.S.C. §§ 1692e, e(2)(A), e(10) and f

       32.     All prior paragraphs are incorporated into this count by reference.

       33.     The FDCPA states, in relevant part:

                “A debt collector may not use any false, deceptive, or misleading
               representation or .means in connection with the collection of any
               debt. Without limiting the general application of the foregoing, the
               following conduct is a violation of this section: (2) The false
               representation of -- (A) the character, amount, or legal status of any
               debt; (10) The use of any false representation or deceptive means to
               collect or attempt to collect any debt or to obtain information
               concerning a consumer.” 15 U.S.C. §§ 1692e, e(2)(A) and e(10).

               “A debt collector may not use unfair or unconscionable means to
               collect or attempt to collect any debt.” 15 U.S.C. § 1692f.

       34.     Defendant violated 15 U.S.C. §§ 1692e, e(2)(A), e(10), and f by attempting to

collect the Subject Debt, on the Portal, after failing to provide any disclosure of information to

Plaintiff regarding the Subject Debt’s time-barred status and the potential legal consequences of

Plaintiff paying, agreeing to pay, or merely acknowledging the validity of the Subject Debt. As

such, Defendant ultimately violated the FDCPA by using false, deceptive and/or misleading

representations in connection with the collection of the Subject Debt.

       35.     At all times relevant to this complaint, Defendant knew that its representations to

consumers concerning the legal status of an alleged debt owed, and the consumer’s rights under

the FDCPA and/or the applicable statute of limitations, are required to be truthful, complete and

accurate, and disclosed without any intent to mislead of deceive.

                                                 5
                          2:19-cv-02236-CSB-EIL # 1            Page 6 of 8




          36.   As an experienced debt collector, Defendant knows that the statement it makes to

consumers during its debt collection communications have to be true, complete and accurate,

especially when Defendant is attempting to collect upon a time-barred debt. Defendant had an

obligation to accurately alert Plaintiff as to his rights with respect to the subject time-barred debt,

but avoided this obligation with deceptive and misleading representations and/or omissions.

          37.   As set forth in paragraphs 27 through 31 above, Plaintiff has been harmed and has

suffered damages as a result of Defendant’s unlawful collection practices as described herein.

                                       COUNT II
   VIOLATIONS OF THE ILLINOIS CONSUMER FRAUD AND DECEPTIVE BUSINESS PRACTICES ACT
                                    815 ILCS 505/2

          38.   Plaintiff repeats and re-alleges paragraphs 1 through 37 as though fully set forth

herein.

          39.   Defendant’s collection activity on the Subject Debt constitutes “conduct of any

trade or commerce” as that phrase is defined and/or used within the ICFA.

          40.   The ICFA states, in relevant part:

                “Unfair methods of competition and unfair or deceptive acts or
                practices, including but not limited to the use or employment of any
                deception, fraud, false pretense, false promise, misrepresentation or
                the concealment, suppression or omission of any material fact, with
                intent that others rely upon the concealment, suppression or
                omission of such material fact … in the conduct of any trade or
                commerce are hereby declared unlawful whether any person has in
                fact been misled, deceived or damaged thereby.” 815 ILCS 505/2.

                “Any person who suffers actual damages as a result of a violation of
                this Act committed by any other person may bring an action against
                such person. The court, in its discretion may award actual economic
                damages or any other relief which the court deems proper.” 815
                ILCS 505/10a.

          41.   Defendant engaged in unfair, abusive, and deceptive conduct in its transactions with

Plaintiff, in violation of 815 ILCS 505/2, by failing to provide a disclosure to Plaintiff as to the

                                                  6
                          2:19-cv-02236-CSB-EIL # 1            Page 7 of 8




time-barred status of the Subject Debt, specifically that Defendant could no longer sue Plaintiff to

collect and/or the potential resetting of the statute if Plaintiff paid or agreed to pay any portion of

the Subject Debt.

       42.     Defendant intended that Plaintiff rely on its illegal communications in order to

obtain immediate payment of the Subject Debt and/or prevent Plaintiff from exercising his rights.

       43.     As set forth in paragraphs 27 through 31 above, Plaintiff has been harmed and has

suffered damages as a result of Defendant’s unlawful collection practices as described herein.

       44.     Plaintiff is therefore entitled to relief pursuant to 815 ILCS 505/10a.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, Stephen D. Pontious, respectfully requests that this Court enter

judgment in his favor as follows:

          A. Awarding Plaintiff actual damages, in amounts to be determined at trial, as
             provided under 15 U.S.C. § 1692k(a)(1) and 815 ILCS 505/10a;

          B. Awarding Plaintiff statutory damages in the amount of $1,000.00, as provided
             under 15 U.S.C. § 1692k(a)(2)(A);

          C. Awarding Plaintiff statutory damages, in an amount to be determined at trial, as
             provided under 815 ILCS 505/10a;

          D. Awarding Plaintiff the costs of this action and reasonable attorneys’ fees, as
             provided under 15 U.S.C. § 1692k(a)(3) and 815 ILCS 505/10a; and

          E. Awarding Plaintiff any other relief as this Court deems just and appropriate.




DATED this 29th day of August, 2019.                   Respectfully Submitted,

                                                        /s/ Kristen C. Wasieleski
                                                       Kristen C. Wasieleski #6303018
                                                       David S. Klain #0066305


                                                  7
                     2:19-cv-02236-CSB-EIL # 1            Page 8 of 8




                                                  CONSUMER LAW PARTNERS, LLC
                                                  333 N. Michigan Ave., Suite 1300
                                                  Chicago, Illinois 60601
                                                  (267) 422-1000 (phone)
                                                  (267) 422-2000 (fax)
                                                  kristen.w@consumerlawpartners.com

                                                  Counsel for Plaintiff




                                     JURY DEMAND

Pursuant to FED. R. CIV. P. 38(b), Plaintiff demands a trial to a jury on all issues of fact.

                                                  /s/ Kristen C. Wasieleski
                                                 Kristen C. Wasieleski #6303018
                                                 CONSUMER LAW PARTNERS, LLC




                                             8
